DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, the phrase, “the locomotive” lacks antecedent basis.  Applicant is advised to change the phrase to, -- the railway-vehicle—for consistency and to overcome the rejection. 

In claim 1, line 14, the phrase, “the electric traction-motors, within the each group of the plurality of groups” lacks antecedent basis.  Applicant is advised to change the phrase to, -- the electric traction-motors configured in the groups-- to overcome the rejection. 
In claim 1, line 1, the phrase, “..wherein selected group of the groups comprises:” lacks antecedent basis.  It is suggested that the phrase be changed to, -- wherein a selected group of the groups comprises:-- to overcome the rejection.
In claim 1, line 17, the phrase, “..within the each group of the plurality of groups..” lacks antecedent basis.  It is suggested that the phrase be changed to, -- configured in the groups-- to overcome the rejection.

In claim 1, line 19, the phrase, “within the group of groups to and…” lacks antecedent basis.  It is suggested that the phrase be changed to, --configured in the groups to and -- to overcome the rejection. 
In claim 1, the phrase, “actuate and couple to the wheels a second group of electric traction-motors to carry out tractive effort requirements and simultaneously de-couple from wheels the identified first group of electric traction-motors.” lacks antecedent basis, as emphasized, please watch for the highlights since a full-stop in the middle of the claim is an error.  It is  suggested that the phrase be written as, --  actuate and couple to the wheels the second group of electric traction-motors to produce the most efficient tractive effort requirements and simultaneously de-couple from wheels the identified first group of electric traction-motors; --  to overcome the rejection.
In claim 1, the phrase, “compare tractive power of the second group of electric traction-motors to an instant tractive effort requirement;
 identify from the comparison a remaining tractive effort requirement; 3 actuate a third group of electric traction-motors from the groups to produce the remaining tractive effort.” Lacks antecedent basis, emphasis added.   It is  suggested that the phrase be written as, -- compare tractive power of the second group of electric traction-motors to the railway-vehicle instant tractive effort requirement; 
identify from the comparison a remaining tractive effort requirement; 3 actuate a third group of electric traction-motors from the groups to produce the remaining tractive effort requirement.” --  to overcome the rejection.
In claim 2, the phrase, “An electric scalable tractive power system for a railway-way vehicle of claim 1,” lacks antecedent basis.  It is  suggested that the phrase be written as, -- “The electric scalable tractive power system of claim 1,-- for consistency and to overcome the rejection.  The rejection of claim 2 applies to claims 3-4, 7.
In claim 8, the phrase, “An electronic controlled clutches of claim 7, ” lacks antecedent basis.  It is  suggested that the phrase be written as, -- “The electric scalable tractive power system of claim 7,-- for consistency and to overcome the rejection.  The rejection of claim 8 applies to claims 9-12.
In claim 13, the phrase, “a plurality of energy resources for a railway-vehicles: an energy storage unit[s] comprising:”  it is suggested that the phrase be written as -- A plurality of energy resources for railway-vehicles comprising: 
an energy storage unit, wherein the energy storage unit comprises: -- for consistency and to overcome the rejection.  
In claim 14, the phrase, “A railway vehicle plurality of energy resources of claim 13” is an incomplete phrase and lacks antecedent basis.  It is suggested that line 1 of claim 14 be written as, --The plurality of energy resources for railway-vehicles according to claim 13, comprising: -- to overcome the rejection.
In claim 15, line 1 lacks antecedent basis.  it is suggested that the first few lines of claim 15 be written as, -- A tractive system of a railway-vehicle, wherein the tractive system operates as a braking regenerative system, the tractive system comprising:
electric traction motors;
a holistic controller, wherein the holistic controller is configured to:
couple on one or more de-coupled electric tractions of the electric traction motors to wheels;
assist the railway-vehicle in generating additional electricity when the railway vehicle is slowing down using one or more of the electric traction motors;
connect a power supply to the de-coupled electric traction-motors just before coupling the decoupled electric-traction motors to the railway-vehicle or to articulated car wheels;
	wherein the electric traction motors are configured to:
operate as a generator to produce electric energy;
	wherein the produced energy is routed to bi-directional DC/AC inverters;
	wherein the holistic controller is configured to:
		control all ……………………………………………………………. --.
The rest of the claims are rejected for having similar deficiencies as illustrated in claims 1-15.  The claims are replete with errors.  Examiner has not cited all errors in all the claims, but has provided guidance for applicant to make necessary corrections for the rest of all the claims.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Other USPTO resources that are available include the Pro Se Assistance Program which can be reached at the toll free phone number of 1-866-767-3848 or innovationdevelopment@uspto.gov.. The program's website also provides pro se resources. The program website is: https://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program  


Conclusion
The prior art, Kempton, Willett (US 20070282495) made of record and not relied upon is considered pertinent to applicant's disclosure.





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/             Primary Examiner, Art Unit 3664